Citation Nr: 1631537	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to exposure to herbicides.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, including as due to exposure to herbicides.

4.  Entitlement to service connection for a heart disability, diagnosed as coronary artery disease, including as due to exposure to herbicides.

5.  Entitlement to service connection for a left eye disability, diagnosed as diabetic retinopathy and macular degeneration, including as due to diabetes mellitus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1959 to November 1963.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case is with the VA RO in Indianapolis, Indiana.

In his February 2012 substantive appeal, the Veteran requested to testify during a hearing at the RO before a Veterans Law Judge.  He withdrew that hearing request and asked for a hearing at the RO before a decision review officer (2/17/12 VBMS VA 21-4138 Statement in Support of Claim).  That hearing was scheduled in February 2013 but he withdrew his hearing request in January 2013 (1/31/13 VBMS Third Party Correspondence).  In March 2014, the Veteran reported that bad weather prevented his attending the February 2013 hearing and requested that it be rescheduled (3/10/14 VBMS VA 21-0820 Report of Contact).  He was scheduled for a hearing with the RO in April 2015 (3/16/15 VBMS Hearing Request).  The record indicates that the Veteran cancelled the scheduled hearing.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. § 20.700 (2015). 



FINDINGS OF FACT

1.  The Veteran is not shown to have had service in the Republic of Vietnam or to have otherwise been exposed to herbicides such as Agent Orange in service.

2.  The weight of the evidence is against a finding that the Veteran's current diabetes mellitus had its onset in service or is otherwise related to a disease or injury during his military service, and diabetes mellitus was not shown to be compensably disabling within one year of separation from active duty.

3.  The weight of the evidence is against a finding that the Veteran's COPD had its onset in service or is otherwise related to a disease or injury during his military service.

4.  The weight of the evidence is against a finding that the Veteran's current hypertension had its onset in service or is otherwise related to a disease or injury during his military service, and hypertension was not shown to be compensably disabling within one year of separation from active duty

5.  The weight of the evidence is against a finding that the Veteran's current coronary artery disease had its onset in service or is otherwise related to a disease or injury during his military service, and arteriosclerosis was not shown to be compensably disabling within one year of separation from active duty

6.  The weight of the evidence is against a finding that the Veteran's current left eye disability, diagnosed as diabetic retinopathy and macular degeneration, had its onset in service or is otherwise related to a disease or injury during his military service. 







CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1116, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1116, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

4.  The criteria for service connection for a heart disability, including coronary artery disease, are not met.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1116, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

5.  The criteria for service connection for a left eye disability, including diabetic retinopathy and macular degeneration, are not met.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In letters dated in May, and July 2009, and August 2010, the Agency of Original Jurisdiction (AOJ) notified the Veteran of information and evidence necessary to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured, including those considered by the Social Security Administration (SSA) in its March 2002 determination that the Veteran was totally disabled due to coronary artery and COPD disabilities (4/27/12 VBMS SSA-831 Disability Determination & Transmittal, p. 1).

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claims regarding diabetes mellitus, COPD, hypertension, coronary artery disease, and left eye disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Here, while there is a current diagnosis of diabetes mellitus, COPD, hypertension, coronary artery disease, and left eye disability, there is no true indication these disabilities are associated with service.  There is no evidence of pertinent disability in service or within the first post-service year.  The Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  In view of the absence of findings of pertinent pathology in service, and the first suggestion of pertinent disability many years after active duty, relating these disabilities to service would certainly be speculative. However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2015).  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2). 

The Veteran's opinion that the in-service herbicide exposure caused diabetes mellitus, COPD, hypertension, and coronary artery disease, years after service is insufficient to trigger VA's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) (while evidence that a condition may be related to service need not be competent, a veteran's assertion that one condition caused another was insufficient to trigger VA's duty to provide an examination).

The Board is satisfied that the duties to notify and assist have been met.

II. Factual Background and Analysis

Contentions

The Veteran contends that his diabetes mellitus, COPD, hypertension, and heart disability, are related to his alleged herbicide exposure while serving in Okinawa, Japan, in the 1960s.  In June 2009, the Veteran stated that he had "run across people" stating that Agent Orange was being used to spray the foliage around the base (6/10/09 VBMS VA 21-4138 Statement in Support of Claim).  His battalion did a lot of exercises there.  He also went on a floating battalion and was ordered to Laos.  While passing by South Vietnam, he found it "possible" that he "could have been exposed" to Agent Orange being used in the vicinity.  Id.  He asserts that his left eye disability is due diabetes mellitus.

The Veteran also reports handling leaking drums and moving the containers for shipping that directly exposed him to the herbicides (2/14/12 VBMS VA 9 Appeal to Board of Appeals).

Thus, the Veteran maintains that service connection is warranted for his claimed disabilities.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as arteriosclerosis, diabetes mellitus, and cardio-vascular renal disease (including hypertension), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection is also possible for the increase in severity of a nonservice connected disability that is caused (aggravated) by a service connected disability.  38 C.F.R. § 3.310(b) (2015).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id.  

Service incurrence for certain diseases, including ischemic heart disease and diabetes mellitus, type II, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202, 53216 (August 31, 2010).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Analysis

Service treatment records do not reflect complaints of or treatment for manifestations of diabetes mellitus, COPD, hypertension, heart, or left eye disabilities (6/11/15 VBMS STR Medical).

Post service private medical records reflect that the Veteran has a diagnosis of diabetes mellitus, coronary artery disease, restrictive lung disease, hypertension, and left eye disability (4/4/05 VBMS Medical Treatment Record Government Facility, p. 25; 8/6/09 VBMS Medical Treatment Record-Non Government Facility (2 sets))  Thus, the current disability criterion is met. 

The evidence does not show, and the Veteran does not contend, that his diabetes, coronary artery disease, COPD, hypertension, and left eye disability, had their onset during service, within one year of his service discharge, or are otherwise related to any aspect of his military service other than his alleged herbicide exposure.  The Veteran also does not contend that he had a continuity of symptoms of diabetes, hypertension, or coronary artery disease, since active service.  Accordingly, service connection on such bases is not warranted.  Rather, he contends that his diabetes, coronary artery disease, hypertension, and COPD, are related to his alleged in-service herbicide exposure and that his left eye disability is related to his diabetes mellitus.

The Veteran's Report of Transfer or Discharge (DD Form 214) and service personnel records show that between July 1960 and July 1961, he repeatedly disembarked and embarked in Okinawa, Japan, as part of the 2nd Battalion, 7th and 9th Marine Regiments, and while serving aboard the USS PAUL REVERE (APA-248) and the WESTCHESTER COUNTY (LST-1167), as an anti-tank assault man (6/11/15 VBMS Military Personnel Record, pages 3-4).

The awards listed on the Veteran's DD Form 214 are the Good Conduct Medal, and Rifle and Pistol Expert Badges.  He provided a copy of his DD Form 215 Correction to DD Form 214 showing that he was also awarded the National Defense Medal and Armed Forces Expeditionary Medal (Vietnam) (6/15/11 VBMS DD 215 Corrected DD Form 214).  

The Veteran's records do not reflect, and he does not contend, that he served in the Republic of Vietnam or in one of the units designated by the Department of Defense (DoD) as having served in or near the Korean Demilitarized Zone (DMZ) or on identified bases in Thailand.  As such, he is not presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6). 

The Veteran contends that he was directly exposed to herbicides while he was stationed in Okinawa, Japan.  In June 2009, he reported that he was stationed in Okinawa in 1961 and ran across people stating that Agent Orange was used to control foliage around the base.  The Veteran reported serving on a floating battalion in or near Laos and floated in the South China Sea for a few months when Agent Orange could have been drifted out to sea.  

In October 2010, J.T., the Veteran's service comrade, recalled chemicals sprayed near their barracks and field training sites in Naha, Okinawa (10/16/10 VBMS Email Correspondence).  He recalled the chemical odor, that the chemical was dispensed by hose from the back of a truck, and that it did not take long for what was sprayed to kill weeds and trees.  A letter dated the next month from another fellow serviceman, whose initials appear to be L.W..  L.W. recalled talking with the Veteran during their service in Okinawa; the Veteran had told him he had been doing field work in the northern area.  L.W. noted that he had been on a work detail clearing some of the area with defoliant.

In his April 2011 substantive appeal, the Veteran maintained that the DoD was not truthful about Agent Orange stored in Okinawa and that he handled leaking drums and moved containers for shipping that directly exposed him to the herbicide.

In an effort to corroborate the Veteran's contentions, the AOJ contacted the National Personnel Records Center (NPRC) that, in December 2009, reported that it had no record of the Veteran's exposure to herbicides (12/7/09 VBMS VA 21-3101 Request for Information).

The AOJ also contacted VA's Compensation Service to determine the veracity of the Veteran's contentions (2/16/10 VBMS Email Correspondence).  That group responded in February 2010 that the DoD provided VA's Compensation Service with listings of where tactical herbicides were stored outside of Vietnam and the Korean DMZ (2/23/10 VBMS Email Correspondence; 2/16/10 VBMS Third Party Correspondence).  The Compensation Service noted that the "DoD documentation did not show any use, testing or storage of tactical herbicides, such as Agent Orange, at any location on Okinawa, or Taiwan or any Japanese Islands or the Philippines".  Accordingly, VA's Compensation Service determined that there was no evidence to support the Veteran's contentions. 

The AOJ also contacted the United States Marine Corps Archives and Special Collections in an effort to verify the Veteran's alleged in-service herbicide exposure (12/7/09 VBMS SHARE Print Screens; 3/12/10 VBMS Third Party Correspondence).  In February 2010, that entity responded that the earliest records it had for the Veteran's unit dated from 1965.  It noted that Command Chronologies covering the Vietnam era (1962-1975) were available through an online source called Virtual VA.  The AOJ's review of that online resource did not yield any relevant records that confirmed the Veteran's alleged herbicide exposure in Okinawa (4/6/10 VBMS SHARE Print Screens).

Finally, the AOJ reviewed Internet information (see http://www.history.navy.mil/) regarding notes for the USS PAUL REVERE (APA 248) that showed it served in the Pacific and Southeast Asia, including Laos from 1960 to 1961; and, for the WESTCHESTER COUNTY (LST 1167) that was assigned a home port of Yokosuka, Japan, and spent the remaining years of her service in the Far East (5/14/10 VBMS SHARE Print Screens).  The information did not verify the Veteran's alleged herbicide exposure in Okinawa.

The Board concludes that the weight of the probative evidence of record is against a finding that the Veteran was exposed to herbicides during his service in Okinawa.  Though he contends that he handled leaking drums that he believes to be herbicides, the responses from the NPRC, the VA's Compensation Service, and the Marine Corps Archives and Special Collections, along with the other information of record, weigh against a finding that tactical herbicides such as Agent Orange were stored or located in Okinawa.  

The Veteran has asserted that other veterans with claims have been compensated for diseases based on exposure to herbicides in Okinawa.  However, the Board notes that the U.S. Congress has not seen fit to broaden the scope of 38 U.S.C.A. § 1116 to include a presumption of service connection for diseases associated with exposure to certain herbicide agents to include service in Okinawa at any period of time.  See 38 U.S.C.A. § 1116. 

In support of his contentions, the Veteran submitted a prior Board decision as evidence (1/23/09 VBMS SHARE Print Screens).  That 1998 decision granted service connection for prostate cancer to a veteran who served in Okinawa.  Each Board decision is based on review of the evidence of record in a particular claims file and, accordingly, has no precedential value toward adjudication of appeals by other claimants, such as this Veteran, who may appear to be similarly placed.  See 38 C.F.R. § 20.1303 (2015).  Further, the present appeal can be distinguished from the earlier case before the Board because the present file on review contains evidence against the presence of herbicides in Okinawa, from the VA Compensation Service, that was not cited in the earlier decision and was presumably unavailable to the Board at that time.

The Board recognizes the Veteran's genuine belief that he was exposed to Agent Orange.  He is not, however, competent to identify the particular chemicals or herbicides to which he believes he was exposed.  Further, the Veteran has submitted no evidence beyond his own and his service comrade's statements demonstrating that he was exposed to herbicides during his active service.  Thus, the Board concludes that there is no competent or credible evidence that the Veteran was exposed to herbicides while stationed in Okinawa, Japan.

While hypertension, diabetes, and arteriosclerosis, are among the listed chronic diseases, and a continuity of symptomatology could establish a link between that disease and service, the first documented evidence of diabetes is from approximately 2000, coronary artery disease is from 1995, restrictive lung disease is from 1997, and hypertension is from approximately 1990, more than 30 years after the Veteran's discharge (8/6/09 VBMS Medical Treatment Records-Non Government Facility, pps. 7, 11, 15, 20, 21, 29, 34).  Diabetic retinopathy and macular degeneration were diagnosed in 2009, over 40 years after the Veteran's discharge (8/8/09 VBMS Medical Treatment Record Non Government Facility, pps. 4, 6, 9). Moreover, as noted previously, there is no lay evidence of continuous symptomatology for these disorders since service.

The weight of the probative evidence of record is against a finding that the Veteran's diabetes mellitus, coronary artery disease, COPD, and hypertension, are causally or etiologically related to any disease, injury, or incident in service.  Consequently, service connection is not warranted.  The Veteran also asserts that he has a left eye disability, including diabetic retinopathy and macular degeneration, as due to diabetes mellitus.  Given the Board's determination herein, that denies service connection for diabetes mellitus, his claim for service connection for a left eye disability fails.  38 C.F.R. § 3.310.

In sum, a clear preponderance of the evidence of record is against the Veteran's claims for service connection for diabetes mellitus, hypertension, COPD, a heart disability, including as due to herbicides, and a left eye disability, including as due to diabetes mellitus, and his claims must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claims.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


      (CONTINUED ON NEXT PAGE)







ORDER

Service connection for diabetes mellitus, including as due to exposure to herbicides, is denied.

Service connection for chronic obstructive pulmonary disease, including as due to exposure to herbicides, is denied.

Service connection for hypertension, including as due to exposure to herbicides, is denied.

Service connection for a heart disability, including coronary artery disease, including as due to exposure to herbicides, is denied.

Service connection for a left eye disability, including diabetic retinopathy and macular degeneration, including as due to diabetes mellitus, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


